UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-04471_ ­­ Value Line Aggressive Income Trust (Exact name of registrant as specified in charter) 7 Times Square,21st Floor, New York, N.Y. 10036-6524 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: January 31, 2012 Date of reporting period: July 31, 2011 Item I.Reports to Stockholders. A copy of the Semi -Annual Report to Stockholders for the period ended 7/31/11 is included with this Form. INVESTMENT ADVISER EULAV Asset Management S E M I – A N N U A L R E P O R T 7 Times Square 21st Floor J u l y 3 1 , 2 0 1 1 New York, NY 10036-6524 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue Value Line Aggressive Income Trust ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Trust (obtainable from the Distributor). #00081727 Value Line Aggressive Income Trust To Our Value Line Aggressive To Our Shareholders (unaudited): Enclosed is your semi-annual report for the period ended July 31, 2011. We encourage you to carefully review this report, which includes economic observations, your Trust’s performance data and highlights, schedule of investments, and financial statements. For the six months ended July 31, 2011, the total return of the Value Line Aggressive Income Trust was 2.74%, versus the 3.90% of the Barclays Capital U.S. Corporate High Yield Index(1), a proxy for the overall high-yield market. In the beginning of 2011, high-yield securities performed reasonably well due to prospects for continued economic growth, solid corporate profits, and a lower than expected default rate of 2.3%. An unexpectedly slower growth environment took hold as the nation’s Gross Domestic Product (GDP) fell to the 1% level following growth of 2% to 4% in 2010. We expect this subpar growth to continue for the course of the year, placing some pressure on the high yield market. After all, high yield has enjoyed strong gains in both 2009 and 2010, so some retrenchment would not be surprising. However, because the Trust emphasizes higher quality credits, B to BB+ and is underweight the lowest rated issues (CCC), the Trust performance should hold up well. The underweight in CCC issues had caused the Trust to underperform its index benchmark during the last six-month period, but we believe this should not be the case in the weaker environment. We continue to focus our investments in the more liquid and stronger credits available in the high-yield sector. We have an underweight in those cyclical industries which are especially sensitive to an economic slowdown, and we have maintained our overweight in energy because we still like the strong earnings growth potential of this sector. Preserving capital in a difficult market environment, while allowing for an attractive dividend yield, remains our goal. We thank you for your continued investment with us. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Jeff Geffen Jeff Geffen, Portfolio Manager The Barclays Capital U.S. Corporate High Yield Index is representative of the broad based fixed-income market. It includes non-investment grade corporate bonds. The returns for the Index do not reflect charges, expenses, or taxes, and it is not possible to directly invest in this unmanaged Index. 2 Value Line Aggressive Income Trust Income Trust Shareholders Economic Highlights (unaudited) The first half of 2011 saw the broad US stock market rising on the heels of strengthening corporate profits. The S&P 500 returned 6% for the first six months of the year despite significant global economic concerns. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Ireland, and Spain. Further, the nuclear disaster in Japan and the geopolitical upheaval in commodity markets added to investor concerns. At home, disappointing job growth in the United States kept the national unemployment rate firmly above 9% for the second quarter. By mid-year there was mounting evidence that the US recovery had slowed to a crawl. Consumer spending, which accounts for roughly 70% of economic activity, declined in June for the first time in 2 years. First quarter GDP was up by only 0.4%, and second quarter GDP growth was only modestly better at 1.3%. Employment growth in July lagged June numbers, and it was reported that the level of new factory orders decreased. By August, only 58% of the population was working, the lowest level in nearly 3 decades. Housing prices remained almost uniformly weak. Much of the summer was consumed by the drama of the U.S. debt ceiling negotiations, resulting in an 11th hour deal that appears to satisfy few constituents. It surely did not satisfy Standard & Poor’s who felt that the $2.1 trillion deficit reduction over 10 years was insufficient to solve the country’s debt problem. The rating agency proceeded to downgrade U.S. Treasury debt from AAA to AA+. This downgrade did not affect short-term Treasuries. Within a few days the rating agency imposed the same rating cut on the long-term debt of several U.S. Agencies including Fannie Mae and Freddie Mac. The other major rating agencies, Moody’s and Fitch, maintained AAA ratings for U.S. Treasury debt as well as for the U.S. Agencies. Investor confidence plunged on the heels of the debt ceiling debacle and the US Treasury debt downgrade. Returns for the S&P 500 turned negative in August giving up its returns for the year. The bond market rallied as stocks took a dive. Yields fell and prices rose across fixed income markets as investors looked for safer havens. Despite the rating downgrade, investor demand for Treasuries soared, and by early September, 10-year Treasury note yields had fallen to an all-time low of 1.90%. This downward pressure on Treasury yields came largely from an employment report showing no new jobs being added in August. This disappointing jobs report kept the unemployment report unchanged at 9.1%. 3 Value Line Aggressive Income Trust TRUST EXPENSES (unaudited): Example As a shareholder of the Trust, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Trust expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Trust and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (February 1, 2011 through July 31, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Trust’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Trust’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Trust and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Expenses Beginning Ending paid during account value account value period 2/1/11 2/1/11 7/31/11 thru 7/31/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Trust’s annualized expense ratio of 1.19% multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 4 Value Line Aggressive Income Trust Portfolio Highlights at July 31, 2011 (unaudited) Ten Largest Holdings Principal Percentage of Issue Amount Value Net Assets Ford Motor Co., Global Landmark Securities, Senior Notes, 7.45%, 7/16/31 $ $ % EchoStar DBS Corp., Senior Notes, 6.63%, 10/1/14 % Briggs & Stratton Corp., 6.88%, 12/15/20 % Leucadia National Corp., Senior Notes, 7.13%, 3/15/17 % Ball Corp., 5.75%, 5/15/21 % Gulfmark Offshore, Inc., Guaranteed Notes, 7.75%, 7/15/14 % Boyd Gaming Corp., Senior Subordinated Notes, 6.75%, 4/15/14 % American Tower Corp., Senior Notes, 7.00%, 10/15/17 % Community Health Systems, Inc., Senior Notes, 8.88%, 7/15/15 % Peabody Energy Corp., Senior Notes, 7.38%, 11/1/16 % Asset Allocation — Percentage of Total Net Assets Sector Weightings — Percentage of Total Investment Securities 5 Value Line Aggressive Income Trust Schedule of Investments (unaudited) Principal Amount Value CORPORATE BONDS & NOTES (89.1%) BASIC MATERIALS (2.6%) $ AK Steel Corp., 7.63%, 5/15/20 $ FMG Resources Pty Ltd., Senior Notes, 7.00%, 11/1/15 (1) United States Steel Corp., Senior Notes, 6.05%, 6/1/17 COMMUNICATIONS (12.5%) Alcatel-Lucent USA, Inc., Senior Notes, 6.45%, 3/15/29 American Tower Corp., Senior Notes, 7.00%, 10/15/17 Cablevision Systems Corp., 7.75%, 4/15/18 Crown Castle International Corp., Senior Notes, 9.00%, 1/15/15 EchoStar DBS Corp., Senior Notes, 6.63%, 10/1/14 Intelsat Luxembourg SA, 11.25%, 2/4/17 MetroPCS Wireless, Inc., 6.63%, 11/15/20 Nielsen Finance LLC / Nielsen Finance Co., 7.75%, 10/15/18 (1) Qwest Corp., Senior Notes, 8.88%, 3/15/12 Sprint Capital Corp., 8.75%, 3/15/32 Wind Acquisition Finance SA, 11.75%, 7/15/17 (1) Windstream Corp., Senior Notes, 8.13%, 8/1/13 CONSUMER, CYCLICAL (14.3%) ArvinMeritor, Inc., Senior Notes, 8.13%, 9/15/15 Boyd Gaming Corp., Senior Subordinated Notes, 6.75%, 4/15/14 Cooper Tire & Rubber Co., Senior Notes, 7.63%, 3/15/27 Principal Amount Value $ Dana Holding Corp., Senior Notes, 6.50%, 2/15/19 $ Ford Motor Co., Global Landmark Securities, Senior Notes, 7.45%, 7/16/31 Goodyear Tire & Rubber Co. (The), 8.25%, 8/15/20 Hanesbrands, Inc., 6.38%, 12/15/20 Lear Corp., 7.88%, 3/15/18 Lennar Corp., Senior Notes, 6.50%, 4/15/16 Macy’s Retail Holdings, Inc., 8.13%, 8/15/35 MGM Resorts International, Senior Notes, 7.50%, 6/1/16 PEP Boys-Manny, Moe & Jack, Senior Subordinated Notes, 7.50%, 12/15/14 Royal Caribbean Cruises Ltd., Senior Notes, 7.50%, 10/15/27 United Air Lines, Inc., 12.75%, 7/15/12 Wynn Las Vegas Ltd., 7.75%, 8/15/20 CONSUMER, NON-CYCLICAL (16.0%) Alere, Inc., Senior Notes, 9.00%, 5/15/16 Avis Budget Car Rental LLC / Avis Budget Finance, Inc., Senior Notes, 7.75%, 5/15/16 Bausch & Lomb, Inc., Senior Notes, 9.88%, 11/1/15 Chiquita Brands International, Inc., Senior Notes, 7.50%, 11/1/14 Community Health Systems, Inc., Senior Notes, 8.88%, 7/15/15 Constellation Brands, Inc., Senior Notes, 7.25%, 5/15/17 Dean Foods Co., Senior Notes, 7.00%, 6/1/16 Deluxe Corp., 7.00%, 3/15/19 (1) See Notes to Financial Statements. 6 Value Line Aggressive Income Trust July 31, 2011 Principal Amount Value $ HCA, Inc., Senior Notes, 6.50%, 2/15/16 $ Hertz Corp. (The), 7.38%, 1/15/21 (1) Humana, Inc., Senior Notes, 6.45%, 6/1/16 Jarden Corp., 6.13%, 11/15/22 R.R. Donnelley & Sons Co., Senior Notes, 7.25%, 5/15/18 Reynolds Group Holdings Ltd., 8.50%, 5/15/18 (1) Tyson Foods, Inc., Senior Notes, 6.60%, 4/1/16 Valeant Pharmaceuticals International, 6.75%, 8/15/21 (1) Warner Chilcott Co. LLC, 7.75%, 9/15/18 (1) DIVERSIFIED (1.6%) Leucadia National Corp., Senior Notes, 7.13%, 3/15/17 ENERGY (17.2%) Arch Coal, Inc., 7.25%, 10/1/20 Arch Western Finance LLC, Guaranteed Senior Notes, 6.75%, 7/1/13 Bill Barrett Corp., Senior Notes, 9.88%, 7/15/16 Cie Generale de Geophysique-Veritas, 7.75%, 5/15/17 Cimarex Energy Co., Senior Notes, 7.13%, 5/1/17 Complete Production Services, Inc., Senior Notes, 8.00%, 12/15/16 Covanta Holding Corp., Senior Notes, 7.25%, 12/1/20 Forest Oil Corp., 8.50%, 2/15/14 Frontier Oil Corp., 8.50%, 9/15/16 Linn Energy LLC, 7.75%, 2/1/21 (1) McMoRan Exploration Co., Senior Notes, 11.88%, 11/15/14 Principal Amount Value $ Newfield Exploration Co., Senior Notes, 6.63%, 9/1/14 $ Peabody Energy Corp., Senior Notes, 7.38%, 11/1/16 PetroHawk Energy Corp., Senior Notes, 7.88%, 6/1/15 Plains Exploration & Production Co., 6.63%, 5/1/21 SandRidge Energy, Inc., 8.00%, 6/1/18 (1) SM Energy Co., Senior Notes, 6.63%, 2/15/19 (1) FINANCIAL (6.0%) Ally Financial, Inc., 8.00%, 3/15/20 CIT Group, Inc., 7.00%, 5/1/16 Citigroup Capital III, 7.63%, 12/1/36 Ford Motor Credit Co. LLC, Senior Notes, 8.00%, 12/15/16 Icahn Enterprises LP, 8.00%, 1/15/18 LBG Capital No.1 PLC, 7.88%, 11/1/20 (1) SLM Corp., Senior Notes, 5.63%, 8/1/33 INDUSTRIAL (11.7%) Alliant Techsystems, Inc., Senior Subordinated Notes, 6.75%, 4/1/16 Anixter, Inc., 5.95%, 3/1/15 Ball Corp., 5.75%, 5/15/21 BE Aerospace, Inc., Senior Notes, 8.50%, 7/1/18 Briggs & Stratton Corp., 6.88%, 12/15/20 Crown Americas LLC/Crown Americas Capital Corp. III, Senior Notes, 6.25%, 2/1/21 (1) General Cable Corp., Senior Notes, 7.13%, 4/1/17 See Notes to Financial Statements. 7 Value Line Aggressive Income Trust Schedule of Investments (unaudited) Principal Amount Value $ Gulfmark Offshore, Inc., Guaranteed Notes, 7.75%, 7/15/14 $ Masco Corp., Senior Notes, 7.13%, 3/15/20 Terex Corp., Senior Subordinated Notes, 8.00%, 11/15/17 USG Corp., Senior Notes, 6.30%, 11/15/16 TECHNOLOGY (3.1%) Advanced Micro Devices, Inc., Senior Notes, 8.13%, 12/15/17 Broadridge Financial Solutions, Inc., Senior Notes, 6.13%, 6/1/17 First Data Corp., Senior Notes, 9.88%, 9/24/15 Seagate Technology HDD Holdings, 6.80%, 10/1/16 UTILITIES (4.1%) AES Corp. (The), Senior Notes, 8.00%, 10/15/17 Calpine Corp., Senior Notes, 7.88%, 1/15/23 (1) NRG Energy, Inc., 8.50%, 6/15/19 RRI Energy, Inc., Senior Notes, 7.63%, 6/15/14 TOTAL CORPORATE BONDS & NOTES (Cost $27,917,449) (89.1%) CONVERTIBLE CORPORATE BONDS & NOTES (5.7%) BASIC MATERIALS (0.4%) Steel Dynamics, Inc., 5.13%, 6/15/14 COMMUNICATIONS (0.7%) Leap Wireless International, Inc., 4.50%, 7/15/14 Principal Amount Value CONSUMER, NON-CYCLICAL (1.8%) $ Charles River Laboratories International, Inc., Senior Notes, 2.25%, 6/15/13 $ LifePoint Hospitals, Inc., Senior Subordinated Debentures, 3.50%, 5/15/14 Omnicare, Inc., 3.25%, 12/15/35 ENERGY (2.4%) Chesapeake Energy Corp., 2.50%, 5/15/37 Global Industries Ltd., Senior Debentures, 2.75%, 8/1/27 Helix Energy Solutions Group, Inc., 3.25%, 12/15/25 SESI LLC, Guaranteed Senior Notes, 1.50%, 12/15/26 (2) INDUSTRIAL (0.4%) Suntech Power Holdings Co., Ltd., Senior Notes, 3.00%, 3/15/13 TOTAL CONVERTIBLE CORPORATE BONDS & NOTES (Cost $1,696,401) (5.7%) Shares Value CONVERTIBLE PREFERRED STOCKS (0.7%) CONSUMER, CYCLICAL (0.3%) General Motors Co., Convertible Fixed, Series B, 4.75% FINANCIAL (0.4%) Hartford Financial Services Group, Inc. (The), 7.25% Bank of America Corp., Series L, 7.25% TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $253,981) (0.7%) See Notes to Financial Statements. 8 Value Line Aggressive Income Trust July 31, 2011 Shares Value COMMON STOCKS (0.5%) FINANCIALS (0.2%) Hospitality Properties Trust $ UTILITIES (0.3%) FirstEnergy Corp. TOTAL COMMON STOCKS (Cost $141,751) (0.5%) PREFERRED STOCKS (0.2%) FINANCIALS (0.2%) Health Care REIT, Inc., Series F, 7.63% TOTAL PREFERRED STOCKS (Cost $75,000) (0.2%) TOTAL INVESTMENT SECURITIES (96.2%) (Cost $30,084,582) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (3.8%) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($33,279,713 ÷ 6,733,764 shares outstanding) $ Pursuant to Rule 144A under the Securities Act of 1933, this security can only be sold to qualified institutional investors. Step Bond - The rate shown is as of July 31, 2011 and will reset at a future date. REIT Real Estate Investment Trust. See Notes to Financial Statements. 9 Value Line Aggressive Income Trust Statement of Assets and Liabilities at July 31, 2011 (unaudited) Assets: Investment securities, at value (Cost - $30,084,582) $ Cash Interest and dividends receivable Prepaid expenses Receivable for trust shares sold Total Assets Liabilities: Payable for securities purchased Payable for trust shares redeemed Dividends payable to shareholders Accrued expenses: Advisory fee Service and distribution plan fees Other Total Liabilities Net Assets $ Net assets consist of: Shares of beneficial interest, at $0.01 par value (authorized unlimited, outstanding 6,733,764 shares) $ Additional paid-in capital Distributions in excess of net investment income ) Accumulated net realized loss on investments ) Net unrealized appreciation of investments Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($33,279,713 ÷ 6,733,764 shares outstanding) $ Statement of Operations for the Six Months Ended July 31, 2011 (unaudited) Investment Income: Interest $ Dividends Total Income Expenses: Advisory fee Service and distribution plan fees Printing and postage Transfer agent fees Custodian fees Registration and filing fees Auditing and legal fees Trustees’ fees and expenses Insurance Other Total Expenses Before Fees Waived andCustody Credits Less: Advisory Fees Waived ) Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/(Loss) on Investments: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) ) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments ) Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 10 Value Line Aggressive Income Trust Statement of Changes in Net Assets for the Six Months Ended July 31, 2011 (unaudited) and for the Year Ended January 31, 2011 Six Months Ended July 31, 2011 Year Ended (unaudited) January 31, 2011 Operations: Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation/(depreciation) ) Net increase in net assets from operations Distributions to Shareholders: Net investment income ) ) Trust Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed * ) ) Net decrease in net assets from Trust share transactions ) ) Total Decrease in Net Assets ) ) Net Assets: Beginning of period End of period $ $ Distributions in excess of net investment income, at end of period $ ) $ ) * Net of redemption fees (see Note 1K and Note 2). See Notes to Financial Statements. 11 Value Line Aggressive Income Trust Notes to Financial Statements (unaudited) 1. Significant Accounting Policies Value Line Aggressive Income Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The primary investment objective of the Trust is to maximize current income through investment in a diversified portfolio of high-yield fixed-income securities. As a secondary investment objective, the Trust will seek capital appreciation, but only when consistent with its primary objective. Lower rated or unrated (i.e., high-yield) securities are more likely to react to developments affecting market risk (general market liquidity) and credit risk (issuers’ inability to meet principal and interest payments on their obligations) than are more highly rated securities, which react primarily to movements in the general level of interest rates. The ability of issuers of debt securities held by the Trust to meet their obligations may be affected by economic developments in a specific industry. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Trust in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: The Trustees have determined that the value of bonds and other fixed income corporate securities be calculated on the valuation date by reference to valuations obtained from an independent pricing service that determines valuations for normal institutional-size trading units of debt securities, without exclusive reliance upon quoted prices. This service takes into account appropriate factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data in determining valuations. Securities, other than bonds and other fixed income securities, not priced in this manner are valued at the midpoint between the latest available and representative bid and asked prices or, when stock valuations are used, at the latest quoted sale price as of the regular close of business of the New York Stock Exchange on the valuation date. Other assets and securities for which market valuations are not readily available are valued at their fair value as the Trustees may determine. In addition, the Trust may use the fair value of a security when the closing price on the primary exchange where the security is traded no longer reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. Short term instruments with maturities of 60 days or less, at the date of purchase, are valued at amortized cost which approximates market value. (B) Fair Value Measurements: The Trust follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ●
